      Case: 3:20-cv-00269-MJN Doc #: 20 Filed: 04/16/21 Page: 1 of 2 PAGEID #: 3527




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


BILLIE PENNYWITT,

         Plaintiff,                                    Case No. 3:20-CV-00269

vs.

COMMISSIONER OF THE SOCIAL                             District Judge Michael J. Newman
SECURITY ADMINISTRATION,

         Defendant.



ORDER (1) GRANTING THE PARTIES’ JOINT MOTION TO REMAND TO THE
COMMISSIONER (DOC. NO. 19); (2) REMANDING THIS CASE TO THE
COMMISSIONER UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR
FURTHER PROCEEDINGS; (3) ORDERING THE ENTRY OF JUDGMENT IN
PLAINTIFF’S FAVOR IN A SEPARATE DOCUMENT; AND (4) TERMINATING THIS
CASE ON THE COURT’S DOCKET


         This Social Security disability benefits appeal is presently before the Court on the parties’

joint motion to remand this case to the Commissioner for further administrative proceedings

pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. No. 19. For good cause shown, and

because the requirements of a Sentence Four remand have been satisfied, IT IS ORDERED

THAT (1) the parties’ Joint Motion for Remand (Doc. No. 19) is GRANTED; (2) this case is

REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for

proceedings consistent with the parties’ Joint Motion and this Order; (3) upon remand, the Appeals

Council will vacate all findings in the Administrative Law Judge’s decision; (4) the Commissioner

will develop the administrative record as necessary to determine whether Plaintiff is disabled

within the meaning of the Social Security Act, including offering Plaintiff a new hearing; (5)

during the course of the remand proceedings, the opinions of record will be reweighed under the
  Case: 3:20-cv-00269-MJN Doc #: 20 Filed: 04/16/21 Page: 2 of 2 PAGEID #: 3528




applicable regulatory standards; and (6) this case is TERMINATED upon the Court’s docket.

The Clerk is ORDERED to enter judgment in Plaintiff’s favor in a separate document. See Fed.

R. Civ. P. 58.

       IT IS SO ORDERED.


April 16, 2021                                   s/Michael J. Newman
                                                 Hon. Michael J. Newman
                                                 United States District Judge




                                             2
